POWELL, P. J.
Mitchell Staples was charged in the county court of Caddo County by information with “driving an automobile upon the State Highway while intoxicated.” He was tried before a jury, convicted, and his punishment fixed at a fine of $25.00. Appeal has been perfected to this court.
The record and petition in error was filed herein on March 29, 1952. A brief was due not later than April 29, 1952 but no brief has to date been filed. Nevertheless the case was set on our docket for oral argument for September 17, 1952, but no one appeared.
We have read the record and find that the question of defendant’s intoxication was supported by ample evidence on behalf of the State, though the defendant denied intoxication and sought to so show by witnesses at trial. We find no error in the record.
We have often held that where defendant appealing from judgment of conviction files no brief and presents no argument, that this court will ascertain whether the evidence supports the verdict, examine the information, instructions excepted to and judgment, and affirm the judgment if no material error is Apparent, Hulsey v. State, 82 Okla. Cr. 332, 169 P. 2d 771.
The judgment of the county court of Caddo County is accordingly affirmed.
JONES and BRETT, JJ., concur.